

117 HR 1859 IH: 911 Diversion to Unarmed Personnel Act of 2021
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1859IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Mr. Smith of Washington (for himself, Ms. Norton, Mr. Carson, and Ms. Garcia of Texas) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo authorize the Secretary of Health and Human Services, acting through the Assistant Secretary for Mental Health and Substance Use, to award grants to States, territories, political subdivisions of States and territories, Tribal governments, and consortia of Tribal governments to establish an unarmed 911 response program, and for other purposes.1.Short titleThis Act may be cited as the 911 Diversion to Unarmed Personnel Act of 2021.2.Grants for unarmed 911 response programsPart D of title V of the Public Health Service Act is amended by inserting after section 552 (42 U.S.C. 290ee–7) the following new section:553.Grants for unarmed 911 response programs(a)In generalThe Secretary, acting through the Assistant Secretary for Mental Health and Substance Use, may award grants to States, territories, political subdivisions of States and territories, Tribal governments, and consortia of Tribal governments to establish an unarmed 911 response program under which nonviolent 911 calls are referred to unarmed professional service providers for response, instead of to a law enforcement agency.(b)Program requirementsAn unarmed 911 response program funded under this section shall—(1)dispatch unarmed professional service providers in groups of two or more in a timely manner;(2)be capable of providing screening, assessment, de-escalation, trauma-informed culturally competent services, referrals to treatment providers, and transportation to immediately necessary treatment;(3)when necessary, coordinate with health or social services; (4)not be subject to oversight of State or local law enforcement agencies; and(5)clearly outline the scope of calls that must or may be referred to the unarmed 911 response program.(c)Uses of fundsA grant under this section may be used for—(1)hiring unarmed professional service providers and 911 dispatchers;(2)training unarmed professional service providers to respond to 911 calls by identifying, understanding, and responding to signs of mental illnesses, developmental or intellectual disabilities, and substance use disorders, including by means of—(A)de-escalation;(B)crisis intervention; and(C)connecting individuals to local social service providers, health care providers, community-based organizations, and the full range of other available providers and resources, with a focus on culturally competent service providers;(3)updating 911 response systems to enable triage between nonviolent 911 calls and those that require a response from law enforcement;(4)training 911 dispatchers on call diversion; (5)building the capacity—(A)to coordinate with local social service providers, health care providers, suicide hotline operators, and community-based organizations; and(B)to provide multilingual and culturally competent services; and(6)collecting data for reports to the Secretary. (d)ApplicationAn applicant seeking a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may reasonably require, including the applicant’s plan to train 911 dispatchers to determine when a call should be diverted to the unarmed 911 response program. (e)Reports to SecretaryA recipient of a grant under this section shall submit to the Secretary, on a biannual basis, a report on the following:(1)The number of calls placed to 911 that were diverted to the grantee’s unarmed 911 response program.(2)Demographic information on the individuals served by the grantee’s unarmed 911 response program, disaggregated by race, ethnicity, age, sex, sexual orientation, gender identity, and location.(3)The effects of the grantee’s unarmed 911 response program on emergency room visits, hospitalizations, use of ambulances, and involvement of law enforcement in mental health or substance use disorder crises.(4)An assessment of the types of events and crises to which the grantee’s unarmed 911 response program responded and the services provided, including—(A)the number of individuals to whom services were provided who were involuntarily committed for treatment;(B)the number of individuals successfully transferred to an alternative destination;(C)the time between notification by a 911 dispatcher and arrival at the scene by a provider; and(D)the time spent by providers at scene.(5)A cost analysis of the grantee’s unarmed 911 response program.(6)An assessment of data sharing limitations or problems associated with adherence to—(A)Federal regulations (concerning the privacy of individually identifiable health information) promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996; and(B)part II of title 42, Code of Federal Regulations.(f)Reports to CongressThe Secretary shall submit to the Congress, on a biannual basis, a report on the program under this section, including a summary of the reports submitted by grantees pursuant to subsection (e).(g)Grant amountThe Secretary may make grants to applicants that do not meet all of the criteria under subsection (b)(1), but applicants that do not meet all such criteria may not receive the full grant amount. (h)DefinitionsIn this section:(1) The term alternative destination—(A)means any service- or care-providing site other than a hospital emergency department or jail; and(B)includes a clinic, primary care office, crisis center, and community care center.(2)The term nonviolent 911 call means a 911 call that—(A)relates to mental health, homelessness, addiction problems, social services, truancy, intellectual and developmental disabilities, or public intoxication; and(B)does not involve obvious violent behavior. (3)The term unarmed professional service provider means a professional (which may include a nurse, social worker, emergency medical technician, counselor, community health worker, trauma-informed personnel, social service provider, or peer support specialist) who—(A)is trained to deal with mental health or substance abuse crises or intellectual and developmental disabilities; and(B)does not carry a firearm..